UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ANDREW SCOLLICK,
ex. rel. UNITED STATES OF AMERICA,

Plaintiff,
V. Case No. 14-cv-1339 (RCL)
VIJAY NARULA, ef ai.,

Defendants.

 

 

MEMORANDUM OPINION

Defendant Dr. Nitin Mehta moves to dismiss the claims against him in plaintiff-relator’s
Second Amended Complaint for failure to state a claim. ECF No. 316. Upon consideration of the
parties’ filings, ECF Nos. 316, 316-1, 320, 321, the allegations set forth in the Second Amended
Complaint, ECF No. 298, and the relevant legal standards, the Court will GRANT Dr. Nitin
Mehta’s motion to dismiss, ECF No. 316. All claims brought against Dr. Nitin Mehta in the Second
Amended Complaint, ECF No. 298, will be DISMISSED without prejudice.

I. BACKGROUND

The Court assumes familiarity with the procedural history and factual allegations of this
six-plus-year-old matter as set forth in its prior Memorandum Opinions. See United States ex. rel.
Scollick v. Narula (“Scollick I’), 215 F. Supp. 3d 26 (D.D.C. 2016); United States ex. rel. Scollick
v. Narula (“Scollick IT’), No. 14-CV-1339, 2017 WL 3268857 (D.D.C. July 31, 2017); United
States ex. rel. Scollick v. Narula (“Scollick IIT’), No. 14-CV-1339, 2020 WL 6544734 (D.D.C.
Nov. 6, 2020). The Court will thus provide only the background information necessary to

contextualize and resolve the present motion.
A. Procedural History

Plaintiff-relator originally brought this False Claims Act suit in mid-2014 against eighteen
defendants. Scollick IT, 2017 WL 3268857, at *1. His Complaint alleged that all defendants
violated the False Claims Act by (1) knowingly presenting—or cansing to be presented—a false
or fraudulent claim to the government for payment or approval in violation of 31 U.S.C.
§ 3729(a)(1)(A) (the “presentment claim”); (2) knowingly making—or causing to be made or
used—false statements or records material to false or fraudulent claims in violation of 31 U.S.C.
§ 3729(a)(1)(B) (the “false-statement claim”); (3) knowingly and improperly avoiding or
decreasing an obligation to pay or transmit money to the government in violation of 31 U.S.C.
§ 3729(a)(1)(G) (the “reverse-false claim”); and (4) conspiring to violate the False Claims Act in
violation of 31 U.S.C. § 3729(a)(1)(C) (the “conspiracy claim”). Jd.

Thirteen defendants moved to dismiss the Complaint for failine to state a claim. Jd. The
Court granted in part and denied in part those motions, leaving only a sliver of the original
Complaint intact. Jd. (citing Scollick I, 215 F. Supp. 3d at 47-48). All that remained of the
Complaint was the presentment claim (Count I), false-statement claim (Count II), and conspiracy
claim (Count IV), against defendants Citibuilders Solutions Group, LLC (“Citibuilders”), Ajay
Madan, and Vijay Narula. /d.

Plaintiff-relator then moved for leave to amend his Complaint. ECF No. 131. The proposed
Amended Complaint omitted several defendants listed in the Complaint and brought the
presentment claim, false-statement. claim, and conspiracy claim against all remaining defendants.
See ECF No. 131-1. It also lodged the reverse-false claim at the four “Bonding Defendants”:
Hudson Insurance Co., Hanover Insurance Co., Centennial Surety Associates, Inc., and Michael

Schendel. /d.
Nine defendants—including Dr. Shobha Mehta—opposed plaintiff-relator’s motion to
amend, arguing that any amendment would be futile. Scollick I, 2017 WL 3268857, at *1. The
Court granted in part and denied in part plaintiff-relator’s motion. /d. at *17. It allowed plaintiff-
relator to amend his Complaint to (1) assert the preseritinend clei against Hiefantiariis Optimal
Solutions and Technologies, Inc. (“OST, Inc.”), Melvin Goodweather, and the Bonding
Defendants, (2) assert the false-statement claim against defendants Dr. Shobha Mehta, OST, Inc.,
Melvin Goodweather, and the Bonding Defendants, (3) assert the reverse-false claim against
defendants Hudson Insurance Co. and Hanover Insurance Co., and (4) assert the conspiracy claim
against defendants OST, Inc., Dr. Shobha Mehta, Melvin Goodweather, and the Bonding
Defendants. /d., Plaintiff filed his Amended Complaint as permitted by the Court. See ECF No.
169, Am. Compl.

During discovery, plaintiff-relator uncovered facts suggesting that Dr. Nitin Mehta—the
husband of defendant Dr. Shobha Mehta—also played a role in the alleged fraud scheme. See ECF
No. 273 at 2. Accordingly, plaintiff-relator sought the Court’s leave to file a Second Amended
Complaint with newly added allegations against Dr. Nitin Mehta: See id. The Court granted
plaintiff-relator’s request. ECF No. 295. In the Second Amended Complaint, all allegations against
existing defendants remain the same as pleaded in the Amended Complaint, except those against
Dr. Shobha Mehta. See Second Am. Compl., ECF No. 298 Now, some of the allegations against
Dr. Shobha Mehta from the Amended Complaint claim that Dr. Shobha Mehta “and/or” Dr. Nitin
Mehta took certain actions in furtherance ofthe fraud. See id. J 99, 102, 104, 105.

B. Factual Allegations Against Dr. Nitin Mehta
Plaintiff-relator’s Second’ Amended Complaint brings the presentment claim, false-

statement claim, and conspiracy claim against Dr. Nitin Mehta. Second Am. Compl. ff 215—40,
245-60.! In support of these three causes of action, plaintiff-relator’s Second Amended Complaint
claims that Dr. Nitin Mehta participated in both conspiracies alleged in this matter: the CSG
conspiracy and the Citibuilders conspiracy. The details of those allegations are as follows.

i. The CSG Conspiracy

Sometime before April 2010, defendants Neil Parekh, Ajay Madan, Vijay Narula, and
Amar Gogia formed a new limited liability company called Centurion Solutions Group (“CSG”).
Second Am. Compl. ff 37, 41. They then registered CSG as a service-disabled, veteran-owned
small business (“SDVOSB”) for purposes of obtaining set-aside government contracts reserved
for SDVOSBs. Id. at 137. Yet CSG was not run by a service-disabled veteran, as it must be to
qualify as an SDVOSB. Jd. at {| 27-28, 34-39.

‘Once CSG was registered as an SDVOSB, employees of a company run by Madan and
Narula (OST, Inc.) prepared and submitted bids in CSG’s name for government contracts reserved
for SDVOSBs. /d. at J§ 13, 17, 41-49. As part of the bidding process for these set-aside contracts,
the Department of Veterans Affairs (“VA”) requires prospective contractors to provide
information about past performance on construction jobs, including the technical specifications of
those jobs. Jd. at § 97; see id. at {J 107, 115. And “[i]f a prospective contractor fail[s] to satisfy
the technical require[ments] as to past performance[,] that contractor [is] disqualified from the
competition.” /d. at J 114. To meet the past-performance criteria in set-aside contract solicitations,
CSG included in its solicitation responses information about “work it allegedly performed for
Dr. Shobha Mehta and/or Dr. Nitin Mehta.” Jd. at | 96. Drs. Shobha and Nitin Mehta are the aunt

and uncle of Neil Parekh, one of the defendants who founded CSG. /d. at J] 18-19.

 

' Plaintiff-relator does not bring the reverse-false claim (Count III) against Dr. Nitin Mehta. See Second
Am. Compl. Jf 241-44 (Count II alleging misconduct only by the “Bonding Defendants”); see ECF No.
320 at 4n.1 (plaintiff-relator’s opposition brief noting that the Second Amended Complaint does not bring
Count [JI against Dr. Nitin Mehta).
Although Dr. Shobha Mehta “is an obstetrician and sole practitioner who practices out of
an office” in Alexandria, Virginia, and Dr. Nitin Mehta is a “pediatrician and neonatologist who
works at MedStar Georgetown University Hospital and MedStar Montgomery Medical Center,”
CSG’s solicitation responses identified “Dr. Shobha Mehta and/or Dr. Nitin Mehta” as the owner
of an entity called “Mehta Medical Group.” /d. at JJ 18, 19, 96. Depending on the past performance
and technical specification requirements for each SDVOSB contract solicitation, the “CSG
conspirators would change the cost and the scope” of the construction projects they claimed to
have performed for the Mehta Medical Group. /d. at § 115. CSG’s solicitation responses referred
to these jobs as the “Mehta Project” and reported completing construction jobs for the Mehta
Project ranging from $235,000 to $1,150,000. Id. at 44] 108-12.

In reality, however, CSG did not perform any of these construction jobs. /d. at J 115.
Nevertheless, for “each VA contract awarded to CSG,” “Dr. Shoba Mehta and/or Dr. Nitin Mehta
would separately confirm to the V A contracting officer by submitting a completed questionnaire
confirming that the construction had taken place and that CSG’s performance on that contracting
action [was] excellent.” Jd. at § 102, 115. Dr. Nitin Mehta “signed and submitted [these] falsified
past performance survey reports to a [sic] FAA contracting officer” beginning around November
2010. Id. at § 101. On November 4, 2010, for example, Dr. Nitin Melita “completed a customer
satisfaction survey . . . concerning work done on Dr. Shobha Mehta’s medical office and gave
CSG a perfect score.” /d. at J 107. He did so “knowing that this response was false and that doing
so would further the fraudulent conspiracy.” Jd. Additionally, “Dr. Shobha Mehta and/or Dr. Nitin
Mehta knew that CSG claimed in some of its submissions that the renovations of Dr. Shobha
Mehta’s office [] at 5021 Seminary Road, Alexandria, VA .. . exceeded $1 million dollars.” Jd. at

q 105. In reality, however, “[t]hat office location . .. consisted of a single room approximating 200
square feet and had not been renovated since it was originally constructed . .. back in the 1980’s.”
Id. Along with submitting these “falsified performance survey reports,” Dr. Nitin Mehta also
answered phone calls and emails from government contract officers to “verify the false information
provided the proposals.” Jd. at 104.

Both doctors’ involvement in the CSG conspiracy continued for “a period of years.” Id. at
4 102. In that time, “Dr. Shobha Mehta and/or Dr. Nitin Mehta routinely returned a customer
satisfaction [survey] and . . . did so for each VA contract awarded to CSG.” Jd. Indeed, CSG
“needed Dr. Shobha Mehta and/or Dr. Nitin Mehta to provide falsified past performance [reports]
so that CSG’s responses to the VA solicitation[s] were not rejected for failing to provide evidence

- of past performance.” /d.. at J 115.

u. The Citibuilders Conspiracy

 

Eventually, defendant Parekh—one of the founders of CSG and Dr. Nitin Mehta’s
nephew—“branched out” from CSG to establish a second entity that would “take the format
developed by the CSG conspirators.” Second Am. Compl. {{ 69-70. Along with a disabled veteran
named Melvin Goodweather, Parekh formed Citibuilders Solutions Group, LLC (“Citibuilders”)
and began using it “to seek out SDVOSB contracts.” Jd. at ¢ 70. To register Citibuilders as an
SDVOSB, Parekh and Goodweather falsely represented that Goodweather ran the company. Jd. at
{| 147-55. In reality, however, Parekh was in charge. Jd. at [] 147-55. Between 2012 and 2014,
Citibuilders obtained over $6 million in payouts from SDVOSB set-aside contracts. Jd. at J 160.

Like with CSG, Dr. Nitin Mehta also played a role in the Citibuilders conspiracy.
Specifically, he “knowingly enabled Citibuilders to fraudulently acquire SDVOSB contracts” by
helping Citibuilders obtain the surety bonds needed to secure those contracts. Jd. at | 166. Under

federal law, “contractors who bid on government contracts are required to post bid bonds,
performance bonds[,] and payment bonds.” Jd. at 4 171; see 40 U.S.C. § 3131. These surety bonds
guarantee, respectively, that the contractor “will in fact undertake the contract if the bid is
accepted,” “will complete the project in accordance with the specifications set forth in the
contract,” and that “those who furnish labor and materials for the project will be paid.” Second
Am. Compl. § 172.

To help Citibuilders obtain these bonds, Dr. Nitin Mehta entered into a “sham agreement”
to indemnify Goodweather for up to $500,000 so that Goodweather in turn could indemnify “the
bonding company” that provided Citibuilders with the necessary bonds. /d. Later, Dr. Nitin Mehta
agreed “to indemnify the bonding company directly for Citibuilders’ SDVOSB contracts” and
agreed to “replace Goodweather as the service-disabled veteran ‘owner’ of Citibuilders.” Jd.
Furthermore, “Dr. Nitin’ Mehta, Parekh, Goodweather, and Citibuildérs concealed this
indemnification arrangement” between Dr. Nitin Mehta and Goodweather “from the [g]overnment
when holding Citibuilders out as an SDVOSB entity.” Jd. at § 167.

C. Dr. Nitin Mehta’s Rule 12(b)(6) Motion to Dismiss

Dr. Nitin Mehta timely moved to dismiss all claims brought against him in the Second
‘Amended Complaint for failure to state a claim under Rule 12(b)(6). ECF No. 316; see ECF No.
309. He argues that the allegations against him in the Second Amended Complaint fail to meet
Rule 9(b)’s heightened pleading standard, which applies to claims brought under the False Claims
Act. ECF No. 316-1 at 5—9. He also argues that the Second Amended Complaint fails to state a
False Claims Act presentment claim (Count I), false-statement claim (Count II), or conspiracy
claim (Count IV) against him because it does not allege that his actions proximately caused the
government to enter into contracts with CSG or Citibuilders and pay claims under those contracts.

Td. at 11-19.
In opposition, plaintiff-relator argues that the allegations in the Second Amended
Complaint “are more than sufficiently particular” to satisfy Rule 9(b) because, “[w]hen taken in
totality,” they put [Dr. Nitin] Mehta on notice that he is required to prepare a defense against the
allegedly false statements and records he made or caused to be made.” ECF No. 320 at 11. As for
the presentment clam, plaintiff-relator argues that the Second Amended Complaint adequately
pleads causation because it alleges that Dr. Nitin Mehta “provided the vital financial support
allowing Goodweather and Citibuilders to obtain the required bonding for the relevant government
contracts.” Jd. at 6. And as for the false-statement and conspiracy claims, plaintiff-relator says that
the allegations making up those claims against Dr. Nitin Mehta are “nearly identical” to the
allegations making up the same claims against Dr. Shobha Mehta. Jd. at 8, 10. And because the.
’ Court previously found that the Amended Complaint stated a false-statement and conspiracy claim
against Dr. Shobha Mehta, he argues, the Court should reach the same outcome here. /d. (citing
Scollick IT, 2017 WL 3268857, at *24—29).

Dr. Nitin Mehta’s motion is now ripe for consideration.

II. LEGAL STANDARDS
A. Rule 12(b)(6) Motion to Dismiss

To survive Dr. Nitin Mehta’s Rule 12(b)(6) motion to dismiss, plaintiff-relator’s Second
Amended Complaint must comply with Federal Rules of Civil Procedure 8 and 9(b). See Universal
Health Services, Inc. v. United States ex rel. Julio Escobar (“Escobar”), 136 8S. Ct. 1989, 2004 n.6
(2016). Rule 8(a) requires “a short and plain statement of the claim showing that the pleader is
entitled to relief.” Fed. R. Civ. P. 8(a)(2). While the pleading need not include “detailed factual
allegations” to survive a Rule 12(b)(6) motion to dismiss, a plaintiff's obligation to set forth the

grounds for his entitlement to relief “requires more than labels and conclusions.” Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 555 (2007). A pleading that provides a mere “formulaic recitation
of the elements of a cause of action” or “naked assertion[s] devoid of further factual enhancement”
will not do. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555)
(internal quotation marks omitted). Instead, to withstand a Rule 12(b)(6) attack, “a complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.’” Id. (quoting Twombly, 550 U.S. at 555). A claim is facially plausible when the court can
reasonably infer from the factual content pleaded that the defendant is liable for the alleged
misconduct. /d. Plausibility requires more than a “sheer possibility that the defendant has acted
unlawfully” but does not require a “probability” that the defendant is in the wrong. Jd.

Plaintiffs suing under the False Claims Act must also satisfy the heightened pleading
standard set forth in Federal Rule of Civil Procedure 9(b). Escobar, 136 S. Ct. at 2004 n.6. Under
Rule 9(b), a party alleging fraud must “state with particularity the circumstances constituting fraud
or mistake.” Fed. R. Civ. P. 9(b). In the context of the False Claims Act, Rule 9(b)’s heightened
pleading standard requires, at minimum, that the pleader “state the time, place, and content of the
false misrepresentations, the fact misrepresented[,] and what was given up as a consequence of the
fraud.” United States ex rel. Williams v. Martin-Baker Aircraft Co. (“Williams”), 389 F.3d 1251,
1256 (D.C. Cir. 2004) (quoting Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1278
(D.C. Cir. 1974)). The pleader must also “identify individuals allegedly involved in the fraud.” /d.
Mental states including malice, intent, and knowledge, may be alleged generally. Fed. R. Civ. P.
9(b).

B. The False Claims Act
Plaintiff-relator’s Second Amended Complaint brings three causes of action under the

False Claims Act against Dr. Nitin Mehta: a presentment claim in violation of 31 U.S.C.
§ 3729(a)(1)(A), a false-statement claim in violation of § 3729(a)(1)(B), and a conspiracy claim
in violation of § 3729(a)(1)(C). The text of those provisions reads:

(a) LIABILITY FOR CERTAIN ACTS.—
(1) IN GENERAL. — Subject to paragraph (2), any person who —

(A) knowingly presents, or causes to be presented, a false or
fraudulent claim for payment or approval;

(B) knowingly makes, uses, or causes to be made or used, a false
record or statement material to a false or fraudulent claim;

(C) conspires to commit a violation of subparagraph (A) [or] (B);

is liable to'the United States Government for a civil penalty
of not less than $5,000 and not more than $10,000 . . . plus
3 times the amount of damages which the Government
sustains because of-the act of that person.

31 US.C. § 3729(a).

Accordingly, the elements of a presentment claim under subsection (a)(1)(A) are: (1) the
defendant presented—or caused to be presented—a claim for payment or approval to the federal
government, (2) the claim was false or fraudulent, and (3) the defendant knew the claim was false
when it was submitted. United States ex rel. Hutchins v. DynCorp Int'l, Inc. (“Hutchins”),
342 F. Supp. 3d 32, 47 (D.D.C. 2018). Similarly, the elements of a false-statement claim under
subsection (a)(1)(B) are: (1) the defendant made or used—or caused to be made or used—a record
or statement, (2) the record or statement was false, (3) the defendant knew the record or statement
was false, and (4) the record or statement was material to a false or fraudulent claim. Jd. And to
state a conspiracy claim under subsection (a)(1)(C), the plaintiff must allege: (1) the existence of
an unlawful agreement between defendants to get a false or fraudulent claim allowed or paid by
the federal government, (2) the defendant willfully joined the agreement, and (3) one or more

conspirators knowingly committed one or more overt acts in furtherance of the object of the

10
conspiracy. United States ex rel. Miller v. Bill Harbert Int’l Constr., Inc. (‘Miller’), 608 F.3d 871,
889 (D.C. Cir. 2010).
i.  Scienter

As indicated by the text, presentment and false-statement eisims both require that the
defendant acted “knowingly.” 31 U.S.C. §§ 3729(a)(1)(A), (a)(1)(B). The False Claims Act
defines “knowingly” as acting with (a) “actual knowledge of the information,” (b) “deliberate
indifference of the truth or falsity of the information,” or (c) “reckless disregard of the truth or
falsity of the information.” /d. at § 3729(b)(1)(A). The plaintiff need not show “specific intent” to
defraud. /d. at § 3728(b)(1)(B).

li, Causation

Additionally, the False Claims Act imposes liability not only on parties who actually
submit a false claim to the government or make a false statement material to a false claim, but it
also imposes liability on parties who cause a false claim to be submitted or a false statement to be
made. See 31 U.S.C. §§ 3729(a)(1)(A), (a)(1)(B). To state a presentment claim or false-statement
claim based on the theories that a defendant “cause[d]” a false claim “to be presented” or
“cause[d]” a false statement “to be made or used,” the plaintiff must allege that the defendant’s
conduct was “at least a substantial factor in causing, if not the but-for cause of,” the submission of
a false claim. United States ex rel. Tran v. Computer Scis. Corp. (‘Tran’), 53 F. Supp. 3d 104, 126
(D.D.C. 2014) (quoting United States v. Toyobo Co., 811 F. Supp. 2d 37, 48 (D.D.C. 2011)).

| This causation inquiry is fact intensive, guided by “the degree to which [the defendant] was

involved in the scheme that results in the actual submission.” Tran, 53 F. Supp. 3d at 127. The
“paradigmatic” case of “caus[ing]” a claim to be presented, made, or used occurs “when the non-

submitting party takes advantage of an unwilling intermediary, thereby causing that party to submit

11
a false claim.” /d. at 126-27. Courts have also found a defendant’s actions to be a “substantial
factor” in causing the submission of the claim when the non-submitter “was the driving force
behind an allegedly fraudulent scheme” or “agreed to take certain critical actions in furtherance of
the fraud.” Jd. at 127 (collecting cases). And some courts have found “allegations that a non-
submitter continued to do business with an entity upon becoming aware that [the] entity was
submitting false claims” sufficient to show causation. /d. (collecting cases).

Il. ANALYSIS

A. The Second Amended Complaint Does Not State a Presentment Claim Against
Dr. Nitin Mehta

Count I of the Second Amended Complaint brings a False Claims Act presentment claim
against Dr. Nitin Mehta. Second Am. Compl. §§ 215-28; see 31 U.S.C. § 3729(a)(1)(A). In
plaintiff-relator’s opposition brief, he clarifies that the Second Amended Complaint brings the
presentment claim against Dr. Nitin Mehta based only on “the claims submitted to the
[glovernment by Citibuilders and not CSG.” ECF No. 320 at 4 n.1. In other words, plaintiff-relator
concedes that the Second Amended Complaint does not state a presentment claim against Dr. Nitin
Mehta based on his alleged involvement in the CSG conspiracy. See id. Instead, plaintiff-relator
brings his presentment claim against Dr. Nitin Mehta based solely on the theory that Dr. Nitin
Mehta caused Citibuilders to submit a false claim. See id.

To state a presentment claim against Dr. Nitin Mehta based on his alleged involvement in
the Citibuilders conspiracy, plaintiff-relator must plead that (1) Dr. Nitin Mehta caused
Citibuilders to present a claim for payment or approval to the federal government, (2) the claini
was false, and (3) Dr. Nitin Mehta knew the claim was false when it was submitted. See Hutchins,
342 F. Supp. 3d at 47; 31 U.S.C. § 3729(a)(1)(A). Additionally, because Rule 9(b) applies to

claims brought under the False Claims Act, plaintiff-relator must plead the “circumstances

12
constituting” the alleged fraud “with particularity.” Fed. R. Civ. P. 9(b); see Escobar, 136 S. Ct.
at 2004 n.6. Knowledge, however, “may be alleged generally.” Fed. R. Civ. P. 9(b).

The Second Amended Complaint contains only two paragraphs describing Dr. Nitin
Mehta’s alleged participation in Citibuilders’ submission of false claims to the government. Those
paragraphs read:

166. Defendant Dr. Nitin Mehta [] knowingly enabled Citibuilders
to fraudulently acquire SDVOSB contracts by engaging in overt acts
such as entering into, what turned out to be a sham[ ] agreement with
Goodweather indemnifying Goodweather for up to $500,000 which
Goodweather in turn would use to indemnify the bonding company
which was ‘providing Citibuilders with surety bonds required to
obtain the SDVOSB contracts, later agreeing to indemnify the
bonding company directly for Citibuilders’ SDVOSB contracts,
and, upon information and belief, agreeing to replace Goodweather
as the service-disabled veteran “owner” of Citibuilders.

167. Dr. Nitin Mehta, Parekh, Goodweather, and Citibuilders
concealed this indemnification arrangement, where Dr. Nitin Metha
[sic] would purportedly wholly indemnify Mr. Goodweather, from
the Government when holding Citibuilders out as an SDVOSB
entity.

Second Am. Compl. {{ 166-67.

In support of his motion to dismiss, Dr. Nitin Mehta argues that plaintiff-relator does not
allege that any of his statements “proximately caused the United States to enter into any contracts”
with Citibuilders, as it must to state a presentment claim. ECF No. 316-1 at S—9. More generally,
he argues that these allegations do not meet the heightened pleading standard set forth in Rule 9(b).
Id. In response, plaintiff-relator argues that these allegations adequately plead causation because
they allege that Dr. Nitin Mehta “provided the vital financial support” that “allowed Goodweather
and Citibuilders to obtain the required bonding for the relevant government contracts.” ECF No.

320 at 6-7. Without this “crucial” financial support, plaintiff-relator argues, “it would have been

impossible to obtain the [government set-aside] contracts.” Jd.

13
For the reasons explained below, the Court agrees with Dr. Nitin Mehta that plaintiff-
relator does not plead causation “with particularity,” as he must to satisfy the heightened pleading
standard in Rule 9(b). Nor does he adequately plead that Dr. Nitin Mehta acted with the scienter
required to state a False Claims Act presentment claim. |

i. Causation

The Second Amended Complaint does not allege with particularity that Dr. Nitin Mehta
“cause[d]” Citibuilders to submit a false claim to the federal government. Fed. R. Civ. P. 9(b);

31 U.S.C. § 3729(a)(1)(A). To state a presentment claim based on the theory that Dr. Nitin Mehta
“cause[d]” Citibuilders to present a false claim, plaintiff-relator must allege that Dr. Nitin Mehta’s
conduct was “at least a substantial factor in causing, if not the but-for cause of” the submission of
a false claim. Tran, 53 F. Supp. 3d‘at 126 (quoting Toyobo Co., 811 F. Supp. 2d at 48). And to
decide whether Dr. Nitin Mehta’s conduct was a “substantial factor” in Citibuilders’ submission
of a false claim to the government, the Court looks to “the degree to which [Dr. Nitin Mehta] was
involved in the scheme that result[ed] in the actual submission.” Tran, 53 F. Supp. 3d at 127. The
“paradigmatic” case of “caus{ing]” a claim to be presented occurs “when the non-submitting party
takes advantage of an unwilling intermediary, thereby causing that party to submit a false claim.”
Td. at 126-27. Yet courts have also found a defendant’s actions to be a “substantial factor” when
the defendant “agreed to take certain critical actions in furtherance of the fraud.” Jd. at 127.

Plaintiff-relator’s theory of causation for the presentment claim is that without Dr. Nitin
Mehta’s. agreement to indemnify Goodweather, and later a bonding company directly, Citibuilders
would not have been able to obtain the bonds necessary to secure SDVOSB set-aside contracts.
See Second Am. Compl. | 166-67; id. 173 (alleging that government “construction contract[s]

cannot be awarded and cannot commence unless the required bonding is in place”). Though this

14
theory of causation would seem to suggest that Dr. Nitin Mehta “agreed to take certain critical
actions in furtherance of [Citibuilders’] fraud,” Tran, 53 F. Supp. 3d at 127, the Second Amended
Complaint does not allege the circumstances of these alleged actions with particularity. See Fed.
R. Civ. P. 9(b);.Escobar, 136 S. Ct. at 2004 n.6. Plaintiff-relator does not, as he must, plead the
time and place Dr. Nitin Mehta entered into the alleged indemnification agreement with
Goodweather. See Williams, 389 F.3d at 1256. Nor does he plead the time and place Dr. Nitin
Mehta agreed to indemnify “the bonding company directly.” Second Am. Compl. § 166. Plaintiff-
relator does not even provide the name of “the bonding company” that Dr. Nitin Mehta allegedly
agreed to indemnify.” See Williams, 389 F.3d at 1256 (noting that a False Claims Act plaintiff must
“identify individuals allegedly involved in the fraud”). And he gives no details about the contents
of the agreement between Dr. Nitin Mehta and the bonding company. Although plaintiff-relator
alleges that Dr. Nitin Mehta “apree[d] to replace Goodweather as the service-disable veteran
‘owner’ of Citibuilders,” Second Am. Compl. 9166, this information is, at best, a vague
description of what appears to be one term of the indemnification agreement. Given this lack of
information, the Court finds that these vague allegations about Dr. Nitin Mehta’s involvement with
Citibuilders do not satisfy Rule 9(b)’s heightened pleading standard.

ii. Scienter

Nor does the Second Amended Complaint adequately plead that Dr. Nitin Mehta acted with
the requisite scienter when dealing with Citibuilders. Section 3729(a)(1)(A) of the False Claims

Act imposes liability on parties who “knowingly” “cause[ ].to be presented” a false claim. 31 U.S.C.

 

* Plaintiff-relator later alleges that “[b]onds were issued on the Citibuilders SDVOSB construction contracts
by Hanover Insurance Company and Hudson Insurance Company through their agent and attorney-in-fact
Schendel, Centennial. Together, these entities are referred to as the ‘Bonding Defendants.’” Second Am.
Compl. ¥ 170. These allegations, however, do not clarify which of these companies Dr. Nitin Mehta agreed
to indemnify, because plaintiff-relator states only that he agreed to “indemnify the bonding company
directly.” Jd. at J 166 (emphasis added).

15
§ 3729(a)(1)(A) (emphasis added). To plead knowledge in the context of a presentment claim,
plaintiff-relator must allege that Dr. Nitin Mehta had “actual knowledge” that Citibuilders’ claims
were false when submitted, acted with “deliberate indifference of the truth or falsity of the
information” in the claims, or “reckless[ly] disregard[ed] the truth or falsity of the information” in
the claims. Id.; see Hutchins, 342 F. Supp. 3d at 47. Notably, Rule 9(b)’s heightened pleading
standard does not apply to mental states, which “may be alleged generally.” Fed. R. Civ. P. 9(b).
This does not mean, however, that a bare assertion of knowledge “devoid of further factual
enhancement” will suffice. Twombly, 550 U.S. at 555. Allegations of knowledge must still satisfy
Rule 8(a).

As noted above, the Second Amended Complaint contains only two paragraphs describing
Dr. Nitin Mehta’s alleged involvement with Citibuilders. See Second Am. Compl. § 166-167. He
begins those two paragraphs by stating, “(djefendant Dr. Nitin Mehta . . . knowingly enabled
Citibuilders to fraudulently acquire SDVOSB contracts by engaging in overt acts.” Jd. 4 166
(emphasis added). Yet he provides no further factual allegations to support this “naked assertion.”
Twombly, 550 U.S. at 555. Plaintiff-relator does not, for example, plead that Dr. Nitin Mehta knew
that Citibuilders was not in fact an SDVOSB or that Citibuilders misrepresented itself as an
SDVOSB to secure ‘set-aside government contracts. Nor does he allege that Dr. Nitin Mehta
recklessly disregarded the truth or falsity of Citibuilders’ SDVOSB status or the information in
Citibuilders’ claims.

Perhaps the closest plaintiff-relator comes to providing factual allegations to support his
assertion that Dr. Nitin Mehta “knowingly enabled Citibuilders to fraudulently acquire SDVOSB
contracts” is when he alleges that “Dr. Nitin Mehta, Parekh, Goodweather, and Citibuilders

concealed the indemnification arrangement [between Dr. Nitin Mehta and Goodweather] from the

16
[g]overnment when holding Citibuilders out as an SDVOSB.” Second Am. Compl. {J 167. Yet
this allegation says nothing about Dr. Nitin Mehta’s knowledge, or lack thereof, about Citibuilders’
alleged misrepresentation of itself as an SDVOSB. It says only that Dr. Nitin Mehta concealed his
indemnification agreements with Goodweather and the bonding company from the government.
Plaintiff-relator’s conclusory recitation of knowledge, then, is not enough to survive Dr. Nitin
Mehta’s Rule 12(b)(6) motion to dismiss. See Twombly, 550 U.S. at 555. And because the Court
finds that the Second Amended Complaint fails to allege the causation and scienter elements of a
presentment claim against Dr. Nitin Mehta, it need not address falsity.

B. The Second Amended Complaint Does Not State a False-Statement Claim Against
Dr. Nitin Mehta

Next, Count II on the Second Amended Complaint brings a False Claims Act false-
statement. claim against Dr. Nitin Mehta. Second Am. Compl. §§ 229-40. Unlike with the
presentment claim, plaintiff-relator does not limit his theory of liability for the false-statement
claim to Dr. Nitin Mehta’s involvement with the Citibuilders conspiracy. To survive Dr. Nitin
Mehta’s Rule 12(b)(6) motion to dismiss the false-statement claim, then, the Second Amended
Complaint must allege that (1) Dr. Nitin Mehta made or used—or caused CSG or Citibuilders to
make or use—a record or statement, (2) the record or statement was false, (3) he knew the record
or statement was false, and (4) the record or statement was material to a false or fraudulent claim.
See Hutchins, 342 F. Supp. 3d at 47. The “circumstances constituting” the alleged fraud must be
pleaded “with particularity,” though knowledge “may be alleged generally.” Fed. R. Civ. P. 9(b);
see Escobar, 136 S. Ct. at 2004 n.6.

In support of his motion to dismiss, Dr. Nitin Mehta again argues that plaintiff-relator fails
to plead causation and, more generally, that the allegations against him do not satisfy Rule 9(b)’s

heightened pleading standard. ECF No. 316-1 at 15. Plaintiff-relator responds by arguing that the

17
allegations against Dr. Nitin Mehta are “nearly identical” to those previously made against his
wife, Dr. Shobha Mehta, which the Court found sufficient to state a false-statement claim. ECF
No. 320 at 8 (citing Scollick IT, 2017 WL 3268857, at *8—9).

The Court will address the allegations describing Dr. Nitin Mehta’s pusperied involvement
with Citibuilders and CSG separately, though it can quickly dispose of the false-statement claim
based on Dr. Nitin Mehta’s involvement with Citibuilders.

i. Citibuilders Conspiracy

For the same reasons the Second Amended Complaint fails to state a presentment claim

against Dr. Nitin Mehta based on his alleged involvement in the Citibuilders conspiracy, it likewise
. fails to state a false-statement claim based on his.alleged involvement in the same. As explained
above, the Second Amended Complaint contains only two paragraphs describing Dr. Nitin Mehta’s
alleged involvement with Citibuilders. See Second Am. Compl. ff] 166-67. And the presentment
and false-statement claims share the common elements of causation and knowledge, which are
evaluated under the same standard for both types of claims. See 31 U.S.C. §§ 3729(a)(1)(A),
(a)(1)(B); id. at § 3729(b)(1)(A). Thus, the Court finds that the Second Amended Complaint fails
to state a false-statement claim against Dr. Nitin Mehta based on his alleged involvement with the
Citibuilders conspiracy.

ii. CSG Conspiracy

This leaves Dr. Nitin Mehta’s alleged involvement with CSG. But these allegations fare no
better, as the Second Amended Complaint does not adequately plead that Dr. Nitin Mehta caused

CSG to submit false statements, nor does it adequately plead that Dr. Nitin Mehta did so

“knowingly.” 31 U.S.C. § 3729(a)(1)(B).

18
a. Causation

To state a false-statement claim based-on the theory that Dr. Nitin Mehta “cause[d]” CSG
to make or use a false record or statement, plaintiff-relator must allege that Dr. Nitin Mehta’s
conduct was “at least a substantial factor in causing, if not the but-for cause of CSG’s submission
of a false claim. Tran, 53 F. Supp. 3d at 126 (quoting Toyobo Co., 811 F. Supp. 2d at 48). Courts
have found a defendant’s actions to be a “substantial factor” when the defendant “agreed to take
certain critical actions in furtherance of the fraud.” Jd. at 126-27.

At first glance, this seems to be precisely what plaintiff-relator is alleging. Plaintiff-relator
claims that Dr. Nitin Mehta—along with his wife Dr. Shobha Mehta—helped CSG fraudulently
obtain government set-aside contracts by falsely representing CSG’s past performance on .
‘construction projects fora non-existent entity called the “Mehta Medical Group.” Second Am.
Compl. § 96. Without the doctors’ willingness to do so, plaintiff-relator alleges, CSG could not
have obtained the SDVOSB set-aside contracts. Jd. at ¥ 115.

But most of the allegations describing Dr. Nitin Mehta’s participation in the CSG
conspiracy plead that Dr. Nitin Mehta “and/or” Dr. Shobha Mehta took certain actions. See Second
Am. Compl. §§ 96, 97, 99, 102, 105 (emphasis added). For example, plaintiff-relator alleges that
Dr. Nitin Mehta took the following actions in furtherance of the CSG conspiracy:

97. As part of the contracting procedure, a VA contracting officer

would transmit a performance survey questionnaire to Dr. Shoba
Mehta and/or Dr. Nitin Mehta.

99. In furtherance of the CSG conspiracy, Dr. Shobha Mehta and/or
Dr. Nitin Mehta completed the customer satisfaction survey
claiming that the CSG work performance was outstanding.

102. Dr. Shobha Mehta’s and Dr. Nitin Mehta’s involvement in the
CSG conspiracy continued over a period of years. Dr. Shobha Mehta
and/or Dr. Nitin Mehta routinely returned a customer satisfaction

19
[sic] and, upon information and belief, did so for each VA contract
awarded to CSG. Each such submission constituted an act in
furtherance of the CSG conspiracy.

105. The material misrepresentations made by Dr. Shobha Mehta
and/or Dr. Nitin Mehta [sic] knew that CSG claimed in some of its
submissions that the renovations of Dr. Shobha Mehta’s office
occurring at 5021 Seminary Road, Alexandria, VA (the location
specified by CSG) exceeded $1 million dollars. That office location,
however, consisted of a single room approximating 200 square feet
and had not been renovated since it was originally constructed, upon
information and belief, back in the 1980’s.
Second Am. Compl. {{ 97, 99, 102, 105 (emphases added).

Pleading that either Dr. Shobha Mehta or Dr. Nitin Mehta acted in a certain way, however,
does not meet Rule 9(b)’s heightened pleading standard. A plaintiff bringing a-False Claims Act
suit must “identify individuals allegedly involved-in the fraud.” Williams, 389 F.3d at 1256; accord
Bates v. Nw. Human Servs., Inc., 466 F. Supp. 2d 69, 92 (D.D.C. 2006) (“Requiring the three
defendants to guess amongst themselves which one is responsible for the instances of mail and
wire fraud alleged by the plaintiffs is surely not in keeping with the purposes of Rule 9(b).”);
United States ex rel. Joseph v. Cannon (“Joseph”), 642 F.2d 1373, 1385-86 (D.C. Cir. 1981).
Alleging that Dr. Shobha Mehta and/or Dr. Nitin Mehta acted in some way is akin to alleging that
either (1) Dr. Shobha Mehta acted, or (2) Dr. Nitin Mehta acted, or (3) both doctors acted. This
“and/or” pleading does not identify, with particularity, the individuals involved. As a result, the
Second Amended Complaint does not put Dr. Nitin Mehta on notice of the actions he is alleged to
have committed. See Williams, 389 F.3d at 1256 (quoting Joseph, 642 F.2d at 1385) (noting that
the purpose of requiring False Claims Act plaintiffs to identify defendants with particularity is, in

part, to “guarantee all defendants sufficient information to allow for preparation of a response”).

What remains, then, are four allegations specific to Dr. Nitin Mehta. They read:

20
101. Dr. Nitin Mehta is believed to have signed and submitted his
falsified past performance survey reports to a [sic] FAA contracting
officer. Such submissions commenced in on or about November

2010.

102. Dr. Shobha Mehta’s and Dr. Nitin Mehta’s involvement in the
CSG conspiracy continued over a period of years.

104. Dr. Nitin Mehta also answered emails from government
Contracting Officers verifying the false information provided in the
proposals and any other questions they may have had.

107. Dr. Nitin Mehta completed a customer satisfaction survey on
November 4, 2010 concerning work done on Dr. Shobha’s medical
office and gave CSG a perfect score, knowing that this response was
false and that doing so would further the fraudulent conspiracy that
required CSG to identify past performance and obtain past
performance surveys.

Second Am. Compl. FJ 101, 102, 104, 107.

These allegations alone do not plead with particularity the circumstances constituting the
purported fraud. See Fed. R. Civ. P. 9(b). In the context of the False Claims Act, Rule 9(b) requires,
at minimum, that the plaintiff “state the time, place, and content of the false misrepresentations,
the fact misrepresented[,] and what was given up as a consequence of the fraud.” Williams, 389
F.3d at 1256 (quoting Kowal, 16 F.3d at 1278). Here, plaintiff-relator’s allegations fall short of
Rule 9(b)’s standard, because they identify neither the content of Dr. Nitin Mehta’s allegedly false
misrepresentations, nor the facts misrepresented. See id.

Plaintiff-relator first alleges that Dr. Nitin Mehta “signed and submitted false past
performance survey reports to an FAA contracting officer” beginning around November 2010.

Second Am. Compl. 7 101. Though he provides a date, as he must, plaintiff-relator neither alleges

21
what these reports said nor why those statements were false? See Williams, 389 F.3d at 1256.
Plaintiff-relator’s allegation that Dr. Nitin Mehta “answered emails” from government contract
officers “verifying the false information provided in the proposals” also omits crucial details. Jd.
at | 104. What did Dr. Nitin Mehta write in those emails? Why was the information in the proposals
false? The Second Amended Complaint does not say. The closest plaintiff-relator comes to
pleading the content of Dr. Nitin Mehta’s alleged false misrepresentations is when he alleges that
Dr. Nitin Mehta “completed a customer satisfaction survey” regarding “work done on Dr. Shobha
Mehta’s medical office and gave CSG a perfect score.” /d. at 4 107. Yet alleging that Dr. Nitin
Mehta gave CSG a “perfect score” does not provide, with particularity, the fact misrepresented or
why this representation was false. Did CSG botch the job? Did.it not perform the job at all?
Without allegations as to why the representation that CSG deserved a “perfect score” was false,
this allegation does not satisfy Rule 9(b)’s heightened pleading standard. See Williams, 389 F.3d
at 1256

In his defense, plaintiff-relator argues that the Court already found “nearly identical”
allegations against Dr. Shobha Mehta sufficient to state a false-statement claim against her. ECF
No. 320 at 8 (citing Scollick I, 2017 WL 3268857, at *9). Plaintiff-relator’s characterization of
these allegations as “nearly identical,” however, is factually inaccurate. In Scollick I, the Court
evaluated the sufficiency of the allegations against Dr. Shobha Mehta in the Amended Complaint.
2017 WL 3268857, at *9. The Amended Complaint included allegations against only Dr. Shobha
Mehta and did not include the “and/or” pleading later added in the Second Amended Complaint.

Compare Am. Compl. JJ 95-103, with Second Am. Compl. {ff 96, 97, 99, 102, 105. The Court’s

 

3 The allegation that Dr. Nitin Mehta submitted these reports to an “FAA contracting officer” also conflicts
with other allegations that the reports were submitted to the VA, not the FAA. See Second Am. Compl.
4 101-02 (emphasis added).

22
analysis today, then, is not identical to its analysis in Scollick I, And while the allegations against
Dr. Shobha Mehta in the Amended Complaint could survive a Rule 12(b)(6) motion to dismiss,
the allegations in the Second Amended Complaint against Dr. Nitin Mehta cannot.

b. Scienter

The Second Amended Complaint also fails to plead that Dr. Nitin Mehta acted with the
requisite scienter when he allegedly participated in the CSG conspiracy. To plead a false-statement
claim under the False Claims Act, a plaintiff must allege that the defendant acted “knowingly.”
31 U.S.C. § 3729(a)(1)(B). The False Claims Act defines “knowingly” as acting with (a) “actual
knowledge of the information,” (b) “deliberate indifference of the truth or falsity of the
information,” or (c) “reckless disregard of the truth or falsity of the information.”. Id. at
. § 3729(b)(1)(A): The plaintiff need not show “specific intent” to defraud. Jd. at § 3728(b)(1){B).
And though Rule 9(b)’s heightened pleading standard applies in False Claims Act suits, Rule 9(b)
provides that “knowledge, and other conditions of a person’s mind may be alleged generally.”
Fed. R. Civ. P. 9(b).

The Second Amended Complaint contains only two paragraphs describing Dr. Nitin
Mehta’s state of mind during his alleged involvement in the CSG conspiracy. Those paragraphs
read: °

105. The material misrepresentations made by Dr. Shobha Mehta
and/or Dr. Nitin Mehta [sic] knew that CSG claimed in some of its
submissions that the renovations of Dr. Shobha Mehta’s office
occurring at 5021 Seminary Road, Alexandria, VA (the location
specified by CSG) exceeded $1 million dollars. That office location,
however, consisted of a single room approximating 200 square feet

and had not been renovated since it was originally constructed, upon
information and belief, back in the 1980’s.

107. Dr. Nitin Mehta completed a customer satisfaction survey on
November 4, 2010 concerning work done on Dr. Shobha Mehta’s
medical office and gave CSG a perfect score, knowing that this

23
response was false and that doing so would further the fraudulent
conspiracy that required CSG to identify past performance and
qbtain past performance surveys.

Second Am. Compl. §{ 105, 107.

The allegations in paragraph 105 suffer from the same flaw as explained above. Though
knowledge need not be pleaded with particularity, the use of “and/or” makes it unclear whether
Dr. Nitin Mehta is alleged to have known the contents of CSG’s bid proposals. Furthermore, the
allegations in paragraph 107 provide nothing more than a conclusory statement that Dr. Nitin
Mehta gave CSG a perfect score, “knowing that this response was false.” Jd. at § 105 (emphasis
added), Even under Rule 8(a)’s less stringent pleading standard, this bare assertion of knowledge,
“devoid of further factual enhancement, ]” will not suffice. Twombly, 550 U.S. at 555. :

For these reasons, the Court finds that the Second Amended Complaint does not state a
false-statement claim against Dr. Nitin Mehta based on his alleged participation in the CSG
conspiracy. And because it finds that plaintiff-relator does not adequately plead causation or
scienter, the Court need not consider whether plaintiff-relator adequately pleaded falsity or
materiality.

C. The Second Amended Complaint Does Not State a Conspiracy Claim Against
Dr. Nitin Mehta

Finally, Count IV of the Second Amended Complaint lodges a False Claims Act conspiracy
claim against Dr. Nitin Mehta. Second Am. Compl. §{ 245-60. To state a conspiracy claim under
the False Claims Act, the Second Amended Complaint must plausibly plead that (1) an agreement
existed to have false or fraudulent claims allowed or paid by the soverament, (2) Dr. Nitin Mehta
willfully joined the agreement, and (3) one or more conspirators knowingly committed one or more
overt acts in furtherance of the object of the conspiracy. See Miller, 608 F.3d at 889; Iqbal,

556 U.S. at 678. As with the other two claims, plaintiff-relator must plead the circumstances

24
constituting the fraud “with particularity.” Fed. R. Civ. P. 9(b); see Escobar, 136 S. Ct. at 2004
n.6.

The Court finds that the Second Amended Complaint does not state a conspiracy claim
based on Dr. atin Mehta’s alleged involvement in either the CSG or the Citibuilders conspiracy,
In Scollick I, the Court found that the Amended Complaint stated a conspiracy claim against
Dr. Shobha Mehta based on her involvement with the CSG conspiracy. 2017 WL 3268857, at *9.
In so finding, it relied on the allegation in the Amended Complaint that “[u]pon information and
belief, one or more of the CSG conspirators approached Dr. [Shobha] Mehta to. obtain her
assistance in furthering the conspiracy by agreeing to submit materially false performance:
questionnaires to the VA.” /d. (citing Am. Compl. § 93).

But ‘when plaintiff-relator filed his Second Amended Complaint with newly added
allegations against Dr. Nitin Mehta, he edited that paragraph to read that “one or more of the CSG
conspirators approached Dr. Shobha Mehta and/or Dr Nitin Mehta to obtain their assistance in
furthering the conspiracy.” Second Am. Compl. § 94 (emphases added). And for the reasons
explained above, this alternative “and/or” pleading fails to allege, with particularity, that Dr. Nitin
Mehta willfully joined the CSG conspiracy. The Second Amended Complaint thus fails to state a
conspiracy claim against Dr. Nitin Mehta based on his alleged involvement with CSG.

Nor does it state a conspiracy claim based on the allegations describing Dr. Nitin Mehta’s
involvement in the Citibuilders conspiracy. As noted above, the Second Amended Complaint
contains only two paragraphs describing Dr. Nitin Mehta’s interactions with the Citibuilders

conspirers. Those paragraphs read:

166. Defendant Dr. Nitin Mehta [] knowingly enabled Citibuilders
to fraudulently acquire SDVOSB contracts by engaging in overt acts
such as entering into, what turned out to be a sham[ ] agreement with
Goodweather indemnifying Goodweather for up to $500,000 which

25
Goodweather in turn would use to indemnify the bonding company
which was providing Citibuilders with surety bonds required to
obtain the SDVOSB contracts, later agreeing to indemnify the
bonding company directly for Citibuilders’ SDVOSB contracts and,
upon information and belief, agreeing to replace Goodweather as the
service-disabled veteran ‘owner’ of Citibuilders.

167. Dr. Nitin Mehta, Parekh, Goodweather, and Citibuilders
concealed this indemnification arrangement, where Dr. Nitin Metha
[sic] would purportedly wholly indemnify Mr. Goodweather, from
the Government when holding Citibuilders out as an SDVOSB
entity.

Second Am. Compl. {J 166-67.

These allegations fail to state a False Clairns Act conspiracy claim because plaintiff-relator
does not allege, with particularity, “one or more overt acts [taken] in furtherance of the object of
the conspiracy.” Miller, 608 F.3d at 889. As explained above with respect to the presentment
claim, plaintiff-relator omits information necessary to satisfy the Rule 9(b) pleading standard. This
information includes the time and place Dr. Nitin Mehta entered into the alleged indemnification
agreements with Goodweather and the bonding company. See Williams, 389 F.3d at 1256; Second
Am. Compl. §.166. And plaintiff-relator neither identifies “the bonding company” that Dr. Nitin
Mehta agreed to indemnify, nor provides any details about the contents of that agreement.’ See
Williams, 389 F.3d at 1256. Finally, like with the presentment claim, the allegation that Dr. Nitin
Mehta “agree[d] to replace Goodweather as the service-disable veteran ‘owner’ of Citibuilders,”

Second Am. Compl. { 166, is, at best, a vague description of what appears to be one term of the

indemnification agreement. Given these shortcomings, the Court finds that the Second Amended

 

4 As explained above, plaintiff-relator’s allegations that “[b]onds were issued on the Citibuilders SDVOSB
construction contracts by Hanover Insurance Company and Hudson Insurance Company through their agent
and attorney-in-fact Schendel, Centennial,” Second Am. Compl. J 170, do not clarify the allegations here,
because plaintiff-relator does not specify which “bonding company” he agreed to indemnify. /d. at { 166.

26
Complaint does not state a conspiracy claim against Dr. Nitin Mehta based on his alleged
involvement in the Citibuilders conspiracy.
IV. CONCLUSION
In sum, the Court will GRANT defendant Dr. Nitin Mehta’s motion, ECF No. 316, to
dismiss the claims against him in the Second Amended Complaint, ECF No. 298, for failure to
state a claim. All claims against Dr. Nitin Mehta in the Second Amended Complaint, ECF No. 298,
will be DISMISSED without prejudice.

An accompanying Order consistent with this Memorandum Opinion shall follow.

Date: February 25,2021. "Cec ood Te

. Hon. Royce C. Lamberth
United States District Judge

27